On proper bill filed in the Circuit Court of Chilton County to abate a liquor nuisance, a writ of temporary injunction was issued; also an order for padlocking the premises of respondent. This order being executed, respondent filed in this Court his petition for certiorari to vacate the padlock order on the ground, among others, that he was conducting a lawful business on such premises, and the padlock order was issued without notice or hearing.
On issue of a rule nisi in vacation, an order was entered by Associate Justice William H. Thomas, vacating the padlock order pending a hearing of this petition, upon petitioner's executing a bond conditioned that he should abstain from violation of the injunction in other respects. This bond was duly executed and approved.
The return to the rule nisi does not disclose any notice or hearing prior to the issuance of the padlock order.
Such order was ill-advised. The petition to vacate the padlock order is granted; the temporary injunction is continued in all other respects until final hearing in the cause. Ex parte Harvell (Harvell v. Field, Judge), 235 Ala. 63,177 So. 345, and authorities there cited.
Writ granted.
GARDNER, C. J., and FOSTER and LIVINGSTON, JJ., concur.